327 F.2d 888
117 U.S.App.D.C. 190
RETAIL CLERKS LOCAL UNION NO. 381, affiliated with theRetail Clerks International Association, AFL-CIO, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.INDUSTRIAL CONFERENCE BOARD and Kitsap County RetailDruggists' Association, et al., Petitioners,v.NATIONAL LABOR RELATIONS BOARD, Respondent.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INDUSTRIAL CONFERENCE BOARD and Kitsap County RetailDruggists' Association, et al., Respondents.
Nos. 17741, 17784, 17790.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 3, 1963.Decided Dec. 19, 1963.

Mr. Tim L. Bornstein, Washington, D.C., for petitioner in No. 17741.  Messrs. Sol Lippman, Washington, D.C., and Hugh Hafer, Seattle, Wash., were on the brief.
Mr. James V. Ramsdell, Tacoma, Wash., of the bar of the Supreme Court of Washington, pro hac vice, by special leave of court, for petitioners in No. 17784 and respondents in No. 17790.  Mr. Homer S. Carpenter, Washington, D.C., was on the brief.
Mr. Melvin J. Welles, Atty., N.L.R.B., with whom Messrs. Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Gary Green, Atty., N.L.R.B., were on the brief, for respondent in Nos. 17741 and 17784 and petitioner in No. 17790.
Before BAZELON, Chief Judge, and FAHY and MCGOWAN, Circuit judges.
PER CURIAM.


1
In No. 17741, Retail Clerks Local Union No. 381, et al. v. NLRB, the petition is denied.


2
In No. 17784, Industrial Conference Board and Kitsap County Retail Druggists' Association, et al., v. NLRB, and in No. 17790, NLRB v. Industrial Conference Board, et al., the Order of the Board, except as hereinafter provided, is enforced, accompanied with denial of the petition in No. 17784 and grant of the petition in No. 17790, provided, however, that insofar as said Order is based upon petitioners' in No. 177841 'engaging in a lock-out while continuing to operate their establishments' the decision of this court, in light of the pendency of the petition for certiorari in the Supreme Court of the United States in NLRB v. Brown, 10 Cir., 319 F.2d 7, is reserved and jurisdiction retained until further order of the court.


3
The Board is directed, in compliance with Rule 38(l) of this court to serve and file a proposed decree in conformity with this opinion.


4
It is so ordered.



1
 Respondents in No. 17790